Order entered October 29, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01292-CR

                               EX PARTE CARLOS CALDERON

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                           Trial Court Cause No. WX18-90064-L

                                              ORDER
        The Court is in receipt of appellant’s notice of appeal from the trial court’s order denying

relief sought by his application for writ of habeas corpus. This is an accelerated appeal and is

governed by Texas Rule of Appellate Procedure 31.

        We ORDER the trial court to prepare a certification of appellant’s right to appeal and to

file it with the clerk’s record. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d

803 (Tex. Crim. App. 2013).

        We ORDER the D a l l a s County District Clerk to file the clerk’s record by

November 13, 2018. We ORDER that the clerk’s record contain copies of the application for

writ of habeas corpus; the State’s response, if any; the trial court’s order adjudicating the writ

application; any findings of fact or conclusions of law; any other documents, motions, or orders

filed in connection with the writ application; any documents requested by the parties for

inclusion in the clerk’s record; and the trial court’s certification of appellant’s right to appeal.
           We ORDER the court reporter to file, by November 13, 2018, either the reporter’s

record of the hearing on the writ application or else written verification that no hearing was

conducted.

           After the record has been filed, the Court will notify the parties of any briefing

deadlines, the submission date, and the panel.

           We DIRECT the Clerk to send copies of this order to the Honorable Carter Thompson,

Presiding Judge, Criminal District Court No. 5; Victoria Franklin, official court reporter,

Criminal District Court No. 5; Felicia Pitre, Dallas County District Clerk; and counsel for all

parties.

                                                       /s/   CRAIG STODDART
                                                             JUSTICE




                                                 –2–